Citation Nr: 0803517	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-17 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for flat 
feet with plantar fasciitis, bilateral knee strain, and 
bilateral hip strain.

2.  Entitlement to service connection for chronic fatigue, 
claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for joint pain, claimed 
as due to an undiagnosed illness.

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), claimed as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from June 1990 until January 
1993.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from December 2002 and August 2004 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Albuquerque, New Mexico.

The veteran had also perfected an appeal with respect to a 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  However, the veteran withdrew that 
appeal in an August 2005 communication.

Additionally, it appears that the veteran's accredited 
representative raised a claim of clear and unmistakable error 
with respect to the rating decisions denying entitlement to 
service connection for flat feet with plantar fasciitis, 
bilateral knee strain, and bilateral hip strain.  Such claim 
has not yet been adjudicated.  Therefore, this matter is 
referred back to the RO for appropriate action.




FINDINGS OF FACT

1.  In an unappealed August 2001 rating decision, the RO 
denied a request to reopen a claim of entitlement to service 
connection for flat feet with plantar fasciitis, bilateral 
knee strain, and bilateral hip strain.

2.  The evidence added to the record since August 2001, when 
viewed by itself or in the context of the entire record, does 
not relate to an unestablished fact necessary to substantiate 
the claim.

3.  The competent evidence of record shows that fatigue is a 
symptom of the veteran's adjustment disorder, a known 
clinical condition.

4.  The competent evidence of record reveals current joint 
pain, which has been attributed to the veteran's flat feet, a 
known clinical condition.  

5.  The competent evidence of record reveals current stomach 
symptomatology, which has been attributed to GERD, a known 
clinical condition.  


CONCLUSIONS OF LAW

1.  The August 2001 rating decision which denied the 
veteran's request to reopen a claim of entitlement to service 
connection for flat feet with plantar fasciitis, bilateral 
knee strain, and bilateral hip strain is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  The evidence received subsequent to the August 2001 
rating decision is not new and material, and the requirements 
to reopen a claim of entitlement to service connection for 
pes planus have not been met.  38 U.S.C.A. §§ 5108, 5103(a), 
5103A, 5107(b), 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.156, 3.159 (2007).

3.  Chronic fatigue was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 
5103(a) 5103A, 5107(b) (West 2002& Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.317 (2007).

4.  Joint pain was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 5103(a) 
5103A, 5107(b) (West 2002& Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2007).

5.  GERD was not incurred in or aggravated by active service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1117, 1131, 5103(a) 5103A, 5107(b) 
(West 2002& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the issue of whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for flat feet with plantar fasciitis, 
bilateral knee strain, and bilateral hip strain, the Board 
calls attention to Kent v. Nicholson, 20 Vet. App. 1 (2006).  
That case addresses notice requirements specific to new and 
material claims.  Essentially, under Kent, the veteran must 
be apprised as to the requirements both as to the underlying 
service connection claim and as to the definitions of new and 
material evidence.  Kent further requires that the notice 
inform the veteran as to the basis for the prior final denial 
and as to what evidence would be necessary to substantiate 
the claim.  

In the present case, an August 2004 notice letter satisfies 
the requirements under Kent.  Indeed, that communication 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.

Regarding the service connection claims based on undiagnosed 
illness, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in October 2003 that informed 
him of what evidence was required to substantiate the claims 
and of the appellant's and VA's respective duties for 
obtaining evidence.  Such letter was sent prior to the 
initial RO decision on these claims.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in his possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

As indicated previously, with respect to the veteran's new 
and material claim, appropriate notice was not sent to the 
appellant until August 2004, following 
the initial unfavorable decision on that issue by the RO.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of an August 
2004 letter that fully addressed all notice elements.  

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of supplemental statements of the case issued 
in December 2004 and June 2007, after the notice was 
provided.  

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support his claim.  The purpose behind the notice requirement 
has been satisfied and the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of his claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in a March 2006 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  

Based on the foregoing, adequate notice was provided to the 
appellant prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  As a result of 
such assistance, the claims file contains service medical 
records.   Also of record are reports of VA and private 
treatment and examination.  Moreover, the record includes the 
veteran's statements in support of his claim, to include 
testimony provided at an August 2007 hearing before the 
undersigned.  The Board has reviewed the veteran's 
statements, as well as the medical evidence, and finds no 
references to any outstanding documents.

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  New and material evidence

The veteran is claiming entitlement to service connection for 
flat feet with plantar fasciitis, bilateral knee strain, and 
bilateral hip strain.  The Board observes that a rating 
decision denying service connection for this condition was 
issued in October 1993.  At that time, it was determined that 
the veteran's flat feet were a congenital condition.  
Moreover, it was determined that the plantar fasciitis, 
bilateral knee strain, and bilateral hip strain were 
secondary to the congenital condition, which was not found to 
have been aggravated by active service.  While the veteran 
did submit a notice of disagreement in February 1994, he 
failed to perfect his appeal following the issuance of a 
statement of the case in August 1994.  Accordingly, the 
October 1993 rating decision became final.  See 38 C.F.R. 
§ 7105.  

In November 2000, the veteran requested that his claim be 
reopened.  Such request was denied by the RO in August 2001.  
That decision was not appealed and became final.

In September 2002, the veteran again requested that his flat 
foot claim be reopened.  The request was denied in a December 
2002 rating action which is the subject of the instant 
appeal.  

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for flat feet with plantar fasciitis, bilateral 
knee strain, and bilateral hip strain.

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because 
the veteran filed his claim in September 2002, after this 
date, the new version of the law is applicable in this case.  
Under the revised regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2007).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

The evidence of record at the time of the last final August 
2001 rating decision included the veteran's service medical 
records, post-service VA and private treatment and 
examination reports, and statements submitted by the veteran 
and his family.  

The service medical records included a November 1992 Physical 
Evaluation Board which found the veteran unfit for service 
due to bilateral pes planus, and plantar fasciitis that was 
secondary to such pes planus.  The report found that the 
condition had existed prior to the veteran's enlistment.  

The post-service treatment reports continued to reflect a 
diagnosis of pes planus.  A July 1993 VA examination also 
diagnosed knee and hip strain, but did not contain any 
competent findings that these disorders were incurred in or 
aggravated by service.   

A February 2001 letter written by the veteran's parents 
contained their statements that the veteran did not have flat 
feet prior to his military service.  

After reviewing the above evidence, the RO in August 2001 
continued to find that the veteran's pes planus existed prior 
to service and was not aggravated by active service.  
Accordingly, the RO rejected the veteran's request to reopen 
the claim.  

The evidence added to the record since the time of the last 
final rating decision in August 2001 includes VA outpatient 
treatment records reflecting a history of pes planus and 
plantar fasciitis.  A May 2004 VA examination report 
indicated continued complaints of pain in the feet, knees, 
and hips.    

Also added to the record since the last final August 2001 
rating action is testimony provided by the veteran at an 
August 2007 hearing.  At that hearing, it was again noted 
that the veteran had been medically discharged from service 
due to his flat feet, which were found to have preexisted 
service.  At that time, the veteran contended that his 
symptoms were permanently worsened as a result of his active 
service.  Somewhat inconsistently, he later stated at the 
same hearing that he never had problems with his feet prior 
to service.  Thus, he appears to be contending, perhaps in 
the alternative, that his pes planus was actually incurred 
in, rather than aggravated by, active service.  Additionally, 
a 2007 statement from the veteran's parents indicated that 
the veteran's feet were normal prior to service.  

The evidence detailed above was not previously before agency 
decisionmakers.  
However, the evidence merely reflects continued feet, knee 
and hip complaints, which had already been demonstrated at 
the time of the last final August 2001 rating decision.  
Moreover, regarding the hearing testimony and the 2007 letter 
indicating normal feet before service, similar evidence, in 
the form of an earlier letter from the veteran's parents, was 
of record in August 2001.  

Based on the foregoing, the evidence added to the record 
since August 2001 is not found to be new as contemplated 
under 38 C.F.R. § 3.156(a).  

The evidence added to the record subsequent to the last final 
rating decision in August 2001 is also not material.  Indeed, 
such evidence does not relate to an unestablished fact 
necessary to substantiate the claim.  

The veteran's original claim had been denied because it was 
determined that his pes planus was congenital in nature.  
Therefore, the recently submitted treatment reports showing 
present disability do not provide a basis for substantiating 
the claim.  Indeed, to be material in the present case, the 
evidence must tend to indicate, by competent opinion, that a 
preexisting flat foot condition with plantar fasciitis, 
bilateral knee strain and bilateral hip strain was aggravated 
by active service.  Such evidence was lacking at the time of 
the last final denial in August 2001 and remains lacking at 
the present time.  

In conclusion, the requirements under 38 C.F.R. § 3.156(a) 
have not here been satisfied.  Consequently, the request to 
reopen the previously denied claim must fail.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

II.  Service connection

The veteran is claiming entitlement to service connection for 
chronic fatigue, joint pain, and GERD, all claimed as due to 
an undiagnosed illness.

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Additionally, a Persian Gulf veteran shall be service-
connected for objective indications of chronic disability 
resulting from an illness manifested by one or more 
presumptive signs or symptoms that began during active 
military service and cannot be attributed to any known 
clinical diagnosis.  See 38 C.F.R. § 3.317.  A Persian Gulf 
veteran is a veteran who had active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  See 38 C.F.R. § 3.317(d)(1).

A qualifying chronic disability means a chronic disability 
resulting from an undiagnosed illness; chronic fatigue 
syndrome, fibromyalgia or irritable bowel syndrome, which are 
medically unexplained chronic multi-symptom illnesses that 
are defined by a cluster of signs or symptoms; or any other 
illness that the Secretary determines warrants a presumption 
of service connection.  In addition, signs or symptoms which 
may be manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to the following: fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 C.F.R. § 3.317.

As noted above, the first question to consider in evaluating 
a service connection claim is whether the evidence 
establishes a current disability.  In the present case, VA 
examination in May 2004 contained diagnoses of fatigue, joint 
pain, and GERD.  Therefore, the first element of a service 
connection claim is deemed satisfied here as to all three 
claims.  

As previously noted, the veteran contends that his 
disabilities are the result of an undiagnosed illness 
incurred during service in the Persian Gulf.  Thus, the Board 
will consider whether a grant of presumptive service 
connection under 38 C.F.R. § 3.317 is possible here.  In this 
vein, it is observed that the veteran had active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, and as such he is a Persian Gulf Veteran.  See 
38 C.F.R. § 3.317(d)(1).  

In order to be entitled to presumptive service connection 
pursuant to 38 C.F.R. § 3.317, the evidence must demonstrate 
objective indications of a qualifying disability that became 
manifest to a degree of 10 percent or more during service or 
not later than December 31, 2006.  Moreover, such qualifying 
disability cannot be attributable to any known clinical 
diagnoses.   See 38 C.F.R. § 3.317(a)(1)(ii).  Moreover, the 
condition must be chronic, meaning it must have existed for 6 
months or more.  See 38 C.F.R. § 3.317(a)(4).

Under 38 C.F.R. § 3.317(b)(1), fatigue is identified as being 
a sign or symptom that may be a manifestation of an 
undiagnosed illness or medically unexplained chronic multi 
symptom illness.  Similarly, 38 C.F.R. § 3.317(b)(5) 
identifies joint pain as another sign or symptom.  

In the present case, the competent evidence reveals a 
diagnosis of fatigue, shown at a general VA examination in 
May 2004.  Such report further contained the veteran's 
reported history, which indicated that he had experienced 
fatigue over a period exceeding 6 months.  However, a grant 
of presumptive service connection under 38 C.F.R. § 3.317 is 
not possible for the veteran's fatigue.  This is because the 
veteran's fatigue has been shown to be a symptom of his 
adjustment disorder with features of anxiety and depression, 
diagnosed upon VA psychiatric examination in June 2004.  
Indeed, at that examination, it was noted that the veteran 
was experiencing diminished cognitive and emotional 
functioning due to complaints of fatigue, memory loss, 
anxiety, and depression.  

Because the veteran's fatigue has been attributed to a known 
clinical diagnosis, entitlement to presumptive service 
connection under 38 C.F.R. § 3.317 is precluded.  
Furthermore, the competent evidence of record does not show, 
nor has the veteran contended, that his fatigue is causally 
related to active duty such as to enable a grant of service 
connection on a direct, nonpresumptive basis.  

With respect to the veteran's claimed joint pain, such has 
been attributed to his flat feet and plantar fasciitis.  In 
fact, at his May 2004 VA examination, the veteran himself 
expressed his belief that his joint pain was secondary to his 
foot problems.  Because the evidence does not demonstrate 
joint pain as the result of an undiagnosed illness, 38 C.F.R. 
§ 3.317 does not enable an award of service connection here.  
Furthermore, there is no competent evidence to show that the 
current joint pain is causally related to active duty, to 
allow for a direct, non-presumptive grant of service 
connection.

Finally, regarding the veteran's GERD, it is noted that the 
May 2004 VA examination contains such diagnosis.  Therefore, 
the veteran's stomach symptoms 
have been attributed to a known clinical diagnosis.  Because 
the evidence does not demonstrate stomach symptoms as the 
result of an undiagnosed illness, 38 C.F.R. § 3.317 does not 
enable an award of service connection here.  Furthermore, 
there is no competent evidence to show that the currently 
diagnosed GERD is causally related to active duty, to allow 
for a direct, non-presumptive grant of service connection.

The Board acknowledges the veteran's August 2007 hearing 
testimony.  At that time, he reported ongoing problems with 
fatigue, joint pain, and stomach symptomatology.  In this 
regard, the Board notes that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, No. 
05-7174 (Fed. Cir. June 14, 2006).  In adjudicating his 
claim, the Board must evaluate the veteran's credibility.  
See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

In the present case, the Board has not discovered any 
internal inconsistencies in the veteran's contentions.  
Therefore, he is deemed credible in reporting a continuity of 
symptoms since service.  However, he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As 
such, he is not competent to conclude that such continuing 
symptoms are the result of an undiagnosed illness.  He is 
similarly not competent to otherwise causally relate his 
current disorders to active service.  Moreover, no competent 
evidence of record reaches these conclusions.

In conclusion, the competent evidence of record fails to show 
that the veteran's current fatigue, joint pain, and GERD are 
causally related to active service.  Moreover, as these 
disorders are attributable to known clinical diagnoses, a 
grant of presumptive service connection under 38 C.F.R. 
§ 3.317 is precluded.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence having not been received, the 
request to reopen a claim of entitlement to service 
connection for flat feet with plantar fasciitis, bilateral 
knee strain, and bilateral hip strain is denied.

Service connection for chronic fatigue is denied.

Service connection for joint pain is denied.

Service connection for GERD is denied.





____________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


